Citation Nr: 0640012	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30, prior to January 12, 2003.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1992 to July 
1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The veteran was enrolled in an independent study course 
from December 12, 2002, to January 23, 2003.

2.  His Request for Change of VA Education Program or Place 
of Training, VA Form 22-1995, and VA Enrollment 
Certification, VA Form 22-1999-4, were received by the RO on 
January 12, 2004.


CONCLUSION OF LAW

The criteria for education assistance benefits under the 
provisions of Chapter 30, Title 38, of the United States 
Code, for the period prior to January 12, 2003, have not been 
met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. § 21.7131 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record, in pertinent part, shows that the 
veteran was enrolled in an independent study course from 
December 12, 2003 to January 23, 2003.  While the veteran's 
Request for Change of VA Education Program or Place of 
Training was signed by the veteran as being dated December 
18, 2002, the earliest date stamp of receipt by the RO on 
this form was January 12, 2004.  The Request for Change of VA 
Education Program or Place of Training also noted that the 
veteran had previously been registered for, and received VA 
benefits for, a different educational program.  Thus, the 
independent study course was not the first course for which 
benefits had been sought.

Additionally, the veteran's VA Enrollment Certification, 
signed by the educational institution's Certifying Official, 
reflects that the veteran's course began December 12, 2002, 
and ended January 23, 2003; the earliest date stamp of 
receipt by the RO on this form was January 12, 2004.  

When an eligible service member enters into training, the 
commencing date of his or her award of educational assistance 
is determined pursuant to 38 C.F.R. § 21.7131(a).  If, as 
noted above, the claim for educational assistance is the 
second or subsequent award for the program of education the 
veteran or service member is pursuing, the effective date of 
the award of educational assistance is the later of (i) the 
date the educational institution certifies under 38 C.F.R. 
§ 21.7131 (b) or (c) (pertaining to enrollment certification 
by an educational institution); or (ii) the effective date of 
the approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  See 38 
C.F.R. § 21.7131(a) (2) (2006).

When, as in this case, the student enrolls in a course 
offered by independent study, the commencing date of the 
award or increased award of educational assistance will be 
the date the student began pursuit of the course according to 
the regularly established practices of the educational 
institution.  38 C.F.R. § 21.7131 (b) (1) (2006).

Applying the facts of this case to the regulations cited 
above, the effective date of the award of educational 
assistance for the veteran's independent study course is 
January 12, 2003.  This is because even though the 
educational institution certified the veteran's independent 
study course as having begun on December 12, 2002, the date 
VA received the approval notice was January 12, 2004.  As 
38 C.F.R. § 21.7131 (a) (2) proscribes the appropriate 
effective date to be the latter of the beginning date of the 
course (December 12, 2002) and the date one year prior to 
VA's receipt of the approval notice (January 12, 2003), the 
appropriate effective date of the veteran's award of 
educational assistance is January 12, 2003.

The veteran contended in his January 2005 substantive appeal 
that he submitted his paperwork 3 times by fax prior to 
January 12, 2004, and that the RO failed to acknowledge 
receipt of this documentation or notify him that it had been 
misplaced.  The Board notes the available appellate record 
does not show any evidence that the veteran's documentation 
was received by the RO prior to January 12, 2004.  In the 
absence of clear evidence to the contrary, the law presumes 
the regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195, 199 (1996); Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-5 (1992)).  The Court of Veterans Appeals specifically 
held that a statement by a claimant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific.  
Pursuant thereto, there is no basis upon which to grant the 
veteran Chapter 30 benefits for an independent study course 
from December 12, 2003 to January 23, 2003.  Therefore, the 
Board finds the claim must be denied. 


ORDER

Entitlement to payment of educational assistance benefits 
under 38 U.S.C.A. Chapter 30, prior to January 12, 2003, is 
denied.



____________________________________________
J. A. Markey
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


